Citation Nr: 0122759	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for the residuals of a 
meniscus surgery of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1987 to June 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).  The record indicates that although the appellant 
requested a personal hearing at the RO and one was therefore 
schedule for June 2000, the appellant failed to report for 
the hearing.   

 
FINDINGS OF FACT

1. The veteran does not have a left knee disability that is 
the result of a disease or injury he had in service.

2. The record indicates that the appellant's hearing is 
normal.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000)

2. Tinnitus and hearing loss were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303. (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:

The appellant's service medical records are devoid of any 
mention of  right knee or hearing impairments.  In an undated 
report of medical history form generated on the occasion of 
the appellant's transfer within service, he reported that he 
was then in "good health," and he did not report symptoms 
suggestive of a right knee disorder or hearing loss.  No 
mention was made by the military medical examiner of any knee 
or hearing loss abnormality.  Although the report is undated, 
the appellant is then noted to have the pay-grade E3, and the 
rank of Lance Corporal, thus suggesting that the report was 
generated at some point after the completion of the 
appellant's initial recruit training.  

The appellant underwent service department audiographic 
testing in March 1987, March 1988, and June 1989.  No 
abnormalities were noted.  

The appellant underwent a VA audiological examination in July 
1998.  A tinnitus match could not be obtained.  Audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
25
LEFT
10
10
25
15
25

The appellant was diagnosed to have normal hearing 
sensitivity, and the examiner indicated that no medical 
follow-up was necessary. 

The appellant also underwent a VA orthopedic examination in 
July 1998.  It was noted that two weeks prior to the 
examination, the appellant had undergone arthroscopic surgery 
of the right knee.  In part, he was diagnosed to be status-
post operation of the right knee, with continued swelling and 
synovitis.  


The Applicable Law:

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (VCAA) was made law, 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  See also implementing regulation at 66 
Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.19).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for a chronic disease such 
as arthritis if it becomes compensably manifest within one 
year of service discharge.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a). With such chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain in service will permit service connection of 
arthritis, first shown as a clear-cut clinical entity, at 
some later date. For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2000). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2000).


VCAA

Although they have not been developed under the VCAA, the 
appellant's claims of service connection for hearing loss, 
tinnitus, and right knee disability are ready for appellate 
review.  The appellant has been informed of the general 
requirements to substantiate his claims on numerous 
occasions.  See July 1998 letter, January 2000 Statement of 
the Case; July 2000 Supplemental Statement of the Case.  In 
particular, the appellant was advised of the provisions of 
the VCAA by letter dated in March 2001, including the current 
state of the record and the responsibilities of both VA and 
himself in the development of the claim.  The appellant did 
not respond to the latter.  The VCAA provides that except as 
otherwise provided by law, a claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by VA.  38 U.S.C.A § 5107.  See also impleneting 
regulations at 66 Ferd.Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
In this matter, besides the appellant's initial response to 
VA's inquiries, he has not provided any further information 
under the previously existing or present law to warrant 
further development of this claims of service connection for 
a right knee disorder and hearing impairments.

As there is no reasonable possibility that further 
development would aid in substantiating the claims for 
service connection for a right knee disability, tinnitus, or 
hearing loss, these claims will be decided.  As further 
development is required with regard to the claim for service 
connection a left knee disability, that claim will be 
discussed in the REMAND portion of this decision.


Service connection for a right knee disorder:

The appellant has reported that he began to have right knee 
pain while on active military duty and that the symptom 
continued thereafter.  He is currently shown to have 
synovitis, which arose after a July 1998 right knee 
operation.  As is noted above, the record is devoid of any 
mention of any right knee trauma or symptoms occurring during 
the course of the appellant's active military service.  

In this regard, the appellant's service medical records were 
requested in May 1998 and in September 2000.  Although 
microfiche copies were obtained, these were reproduced for 
record and contain no reference to the appellant's right 
knee.  Indeed, the appellant has not reported being treated 
for any right knee symptoms.  

Through the May 1998 report of Dr. T.F.E., the appellant 
related the onset of his right knee symptoms to his military 
service.  However, the record is devoid of any mention of any 
in-service right knee trauma, symptoms, complaints, treatment 
or diagnosis, or similar factor within one year after 
service.  Thus, the appellant's claim plainly does not meet 
the criteria for presumptive service connection under 38 
C.F.R. §§ 3.307 and 3.309. 

Although the appellant contends the right knee disability 
began in service, the absence of references to the right knee 
in the service medical records provides compelling evidence 
to the contrary.  The absence of such references to the right 
knee is highly persuasive because the veteran, in fact, had 
medical attention in service for his left knee disorder.  
Thus he was seen by medical professionals in service in a 
context in which knee disorders were under consideration and 
any right knee disorder that was present would likely have 
been noted.  When the entire record is taken into account, 
the absence of references to a right knee disorder in the 
service medical records far outweighs the appellant's 
statements as to recollections of  right knee symptoms in 
service.  Because the preponderance of the evidence of record 
is against the claim, the benefit sought is denied. 


Service connection for hearing loss and for tinnitus:

As is noted above, the appellant's service medical records 
are devoid of any mention of any hearing abnormality.  
Additionally, upon clinical testing in June 1998, the 
appellant's hearing was noted to be normal.  According to the 
examination report, a tinnitus match could not be obtained.  
The diagnosis reported was "Normal hearing sensitivity." The 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  38 U.S.C.A. § 1131. In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

In these circumstances, the appellant does not have a 
disability for which service connection may be granted, and 
the claims for hearing loss and tinnitus must be denied.  

ORDER

Service connection for a right knee disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The appellant's service medical records reflect that during 
an August 1986 pre-enlistment physical examination, he 
reported that he had undergone a left knee arthroscopic 
surgery.  Although not then considered disqualifying by a 
military medical examiner, the appellant reported having left 
knee pain within two weeks of beginning his initial recruit 
training in March 1987.  In a radiographic study conducted 
thereafter, no abnormalities were noted.  He underwent a 
period of physical therapy.  In an April 1987 treatment note, 
it was recorded that the appellant's medical meniscus tear 
had existed prior to his entry onto active duty, and that his 
then-current pain was aggravated by his training.  In January 
1991, the appellant struck his left knee on steps.  He was 
treated with a bandage wrap and anti-inflammatory medication.  

In April 1988, the appellant reported that he had no pain and 
he was recorded to have stated that he felt "100% better."  
In an undated report of medical history form, the appellant 
reported that he was then in "good health," and he denied 
having joint pain; cramps in his legs; arthritis, rheumatism 
or bursitis; bone, joint or other deformity; or a "trick" 
or locked knee."  No mention was made by the military 
medical examiner of any knee abnormality.  As is noted above, 
although the report is undated, the appellant is then noted 
to have the pay-grade E3, and the rank of Lance Corporal, 
thus suggesting that the report was generated at some point 
after the completion of the appellant's initial recruit 
training.  

Filed and received with the appellant's service medical 
records are records associated with the appellant's pre-
military service left knee injury.  In an April 1986 letter, 
T.F.E., M.D., reported that the appellant injured his left 
knee while at home, performing work on his car.  He noted 
that the appellant's left knee had locked when he attempted 
to stand.  Other records indicate that the appellant then 
underwent an excision of a "bucket-handle" tear of the 
medical meniscus of the left knee.  

In a May 1998 statement, Dr. T.F.E. reported that the 
appellant related having difficulty with his knees since his 
military service.  

In a January 2000 statement, the appellant's mother recalled 
that while he had been treated for left knee pain during his 
initial training, he had received non-military treatment by a 
physician at "Buford Hospital."  

During a July 1998 VA orthopedic examination, the appellant 
was diagnosed to have mild arthritis of the left knee.  The 
examiner did not comment upon whether the appellant's knee 
disorder was related to any incident of his military service, 
either directly, or through aggravation of a preexisting 
disorder.

As noted, the VCAA provides in part that a medical 
examination will be accorded to the claimant when such action 
is necessary to make a decision on the claim.
 38 U.S.C.A § 5107A(d).  In this matter, the medical evidence 
is unclear as to whether the appellant's pre-existing left 
knee symptoms were aggravated by his active military service.  
Because this involves a question of medical expertise, the 
claim will be remanded to afford the appellant a clarifying 
medical examination.
Accordingly, the appellant's claim of service connection for 
a left knee disorder is REMANDED for the following 
development:

1.  The RO must ensure that copies of all 
relevant available medical reports are 
included in the claims folder.

2.  The RO schedule the appellant for an 
examination of the left knee.  The 
appellant's claims folder and a copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination, and a copy of the 
examination report must be included in 
the appellant's VA claims folder.  Based 
on the examination findings in 
conjunction with a review of the entire 
medical record, the examining physician 
must state medical opinions in response 
to the following items:

a.  Describe the extent of any left 
knee disability the appellant had 
when he began active service.

b.  Did the appellant have a left 
knee disability that increased in 
severity while he was in service?

c.  If the appellant had a left knee 
disability that increased in 
severity in service, was the 
increase in severity beyond the 
natural progress of the left knee 
disorder?

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO ensure that all notice 
and duty to assist requirements are 
completed in accordance with 38 U.S.C.A. 
§ 5103A (West Supp. 2001) and 
implementing regulation at 66 Fed.Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  Following such 
development, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case pertaining to that 
issue. The appellant should be given 
notice of, and appropriate opportunity to 
exercise, his appeal rights.  Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT 	
	Member, Board of Veterans' Appeals



 


